           Case 7:21-cv-00626-PMH Document 6 Filed 02/18/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT HUDSON,
                                 Petitioner,                                   ORDER

                    -against-                                           21-CV-0626 (PMH)
NEW YORK STATW DUTCHESS
COUNTY DIDTRICT ATTORNEY,
                                 Respondent.

PHILIP M. HALPERN, United States District Judge:

        Petitioner Robert Hudson, who is proceeding pro se and appears to be serving a term of

probation imposed by a state court, brings this civil action challenging his January 21, 2020

conviction in the County Court, Dutchess County. The Court construes the operative pleading as a

petition for a writ of habeas corpus brought under 28 U.S.C. § 2254.1 For the reasons discussed

below, the Court denies the petition.

                                      STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing Section 2254 Cases, the Court has the authority to review and deny

a § 2254 petition without ordering a responsive pleading from the State, “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court . . . .” Rules Governing § 2254 Cases, Rule 4; see also Acosta v. Nunez, 221 F.3d 117, 123

(2d Cir. 2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret



1
 Petitioner filed this action as regular federal civil action—the operative pleading is a complaint—and paid
$402 in fees to bring this action.
           Case 7:21-cv-00626-PMH Document 6 Filed 02/18/21 Page 2 of 5




them “to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original);

see also Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983). Nevertheless, a pro se litigant

is not exempt “from compliance with relevant rules of procedural and substantive law.” Traguth v.

Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (internal quotation marks and citation omitted).

                                            BACKGROUND

        On January 21, 2020, the County Court, Dutchess County, issued a judgment convicting

Petitioner of, inter alia, Criminal Mischief in the Second Degree and Criminal Contempt in the

First Degree, and sentencing him to a 90-day jail term and a concurrent 5-year probation term.

(Doc. 1 at 30-31; id. at 36-37). In his 116-page pleading, Petitioner asks this Court to vacate and

dismiss “the Decision and Orders of the Dutchess County Court issued against” him, and to order

that he be “re-tried with the original charges listed in the Dutchess County Grand Jury Indictment,”

including “the Indictment charge of Trespass in the third degree.” (Doc. 1, at 10-11).2

        While Petitioner attaches documents captioned for the New York Supreme Court, Appellate

Division, Second Department (Doc. 1-1, at 6-9), he does not allege any facts showing that he

appealed his conviction or otherwise pursued available state court remedies.

        Petitioner objects to the County Court’s decision to grant the prosecution’s motion to

dismiss the charge of Criminal Trespass in the Third Degree. He argues that he should have been

tried on the trespass charge with the other charges brought against him because the other charges

“stemmed from and were all related to” the trespass charge. (Doc. 1, at 2-3; see id. at 21-22).




2
 Among the documents attached to the pleading is a copy of the transcript from Petitioner’s January 21,
2020 sentencing hearing. (Doc. 1, at 12-35). According to the transcript, Petitioner’s conviction arises from
a longstanding property dispute between Petitioner and his neighbor. The transcript notes that the
courtgranted the prosecution’s motion to dismiss the charge of Trespass in the Third Degree. (Id. at 34-35).

                                                     2
              Case 7:21-cv-00626-PMH Document 6 Filed 02/18/21 Page 3 of 5




                                                DISCUSSION

 I.        The Pleading Is a Habeas Corpus Petition Under 28 U.S.C. § 2254

           The Court understands the operative pleading to be a petition for a writ of habeas corpus

   under § 2254 because it is clear that Petitioner challenges “the judgment of a State court only on

   the ground that he is in custody in violation of the Constitution or laws or treaties of the United

   States.” 28 U.S.C. § 2254(a); see also James v. Walsh, 308 F.3d 162, 167 (2d Cir. 2002) (“[A] state

   prisoner may challenge either the imposition or the execution of a sentence under Section 2254.”).3

   Accordingly, the Court construes the pleading as a petition under 28 U.S.C. § 2254.

II.        Exhaustion of State Court Remedies

           Before a petitioner may seek habeas corpus relief under § 2254 in a federal district court,

   he must first exhaust all available state court remedies. See 28 U.S.C. § 2254(b)(1)(A); Rose v.

   Lundy, 455 U.S. 509, 510 (1982). A petitioner “shall not be deemed to have exhausted the remedies

   available in the courts of the State . . . if he has the right under the law of the State to raise, by any

   available procedure, the question presented.” § 2254(c). In other words, if New York State provides

   a procedure, a petitioner must take advantage of that procedure before coming to federal court.

   The state judicial system must be given the first opportunity to review the errors raised by a

   petitioner before this Court may review a petition for a writ of habeas corpus brought under

   § 2254. See Cotto v. Herbert, 331 F.3d 217, 237 (2d Cir. 2003).

           In order to exhaust his claims for the purpose of § 2254 habeas corpus review, a petitioner

   convicted in the County Court, Dutchess County, must appeal his judgment of conviction in the




   3
    While a person must be “in custody” under a state court judgment to be eligible for § 2254 habeas corpus
   relief, such custody is not limited to incarceration; it includes custody under a term of probation. See
   Nowakowski v. New York, 835 F.3d 210, 216 (2d Cir. 2016) (“The Courts of Appeals, including ours, have
   recognized that a variety of nonconfinement restraints on liberty satisfy the custodial requirement.” (citing
   United States ex rel. B. v. Shelly, 430 F.2d 215, 217 n.3 (2d Cir. 1970) (probation))).

                                                        3
           Case 7:21-cv-00626-PMH Document 6 Filed 02/18/21 Page 4 of 5




New York Supreme Court, Appellate Division, Second Department. See N.Y. Crim. Proc. Law.

§ 460.70. If the petitioner is adversely affected by that court’s decision, he must seek leave to

appeal in the New York Court of Appeals, the highest court in the State of New York. N.Y. Crim.

Proc. Law § 460.20; see also Bagley v. LaVallee, 332 F.2d 890, 892 (2d Cir. 1964). Should the

petitioner wish to assert grounds for § 2254 habeas corpus relief that were asserted in the trial

court after his conviction, in motions brought under N.Y. Crim. Proc. Law § 440.10, or in other

comparable postconviction collateral motions, he must exhaust his state court remedies as to those

grounds by seeking leave to appeal in the Appellate Division. See Ramos v. Walker, 88 F. Supp. 2d

233, 235 (S.D.N.Y. 2000).

        Petitioner alleges no facts showing that he has exhausted the available state court remedies

with respect to his judgment of conviction. The Court therefore denies the petition without

prejudice to Petitioner’s filing another such petition once he has exhausted those remedies.4

                                             CONCLUSION

        The Court respectfully directs the Clerk of Court to mail a copy of this Order to Petitioner

and note service on the docket. The Court construes the pleading as a petition for a writ of habeas




4
  Under the gatekeeping provisions of the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), a habeas corpus petitioner must obtain authorization from the appropriate court of appeals
before filing a second or successive habeas corpus petition. See 28 U.S.C. § 2244(b)(3)(A). A petition is
“second or successive” if a previous habeas corpus petition was decided on the merits. See Graham v.
Costello, 299 F.3d 129, 132 (2d Cir. 2002). Because conversion of a submission into a habeas corpus
petition may restrict a petitioner’s future attempts to seek habeas corpus relief, a district court must
normally give a pro se petitioner notice and an opportunity to withdraw his submission before the Court
recharacterizes it as a § 2254 petition. See Cook v. New York State Div. of Parole, 321 F.3d 274, 282 (2d
Cir. 2003). But there is no need to give Petitioner notice and an opportunity to withdraw here because denial
of the petition without prejudice does not trigger the AEDPA’s restrictions on second or successive petitions.
See Slack v. McDaniel, 529 U.S. 473, 489 (2000).


                                                      4
             Case 7:21-cv-00626-PMH Document 6 Filed 02/18/21 Page 5 of 5




corpus under 28 U.S.C. § 2254 and denies it without prejudice to Petitioner’s filing another such

petition once he has exhausted his available state court remedies.5

         Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

         As Petitioner paid $402 in fees to bring this action, and as the Court construes the pleading

as a § 2254 petition, the Court also directs the Clerk of Court to issue a refund to Petitioner in the

amount of $397. See 28 U.S.C. § 1914(a) ($5 filing fee to bring a habeas corpus petition).

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Court further directs the Clerk of Court to enter judgment denying the petition without

prejudice.

SO ORDERED.

Dated:     February 18, 2021
           White Plains, New York

                                                                 PHILIP M. HALPERN
                                                                United States District Judge




5
  The Court notes that there is a one-year limitations period in which to bring a § 2254 petition; this period
is measured from the latest of four possible specified circumstances. See § 2244(d)(1)(A)-(D).

                                                      5
